PER CURIAM.
The husband appeals a final judgment which dissolved the parties’ marriage and awarded his interest in the parties’ jointly-owned lot and mobile home to the wife. We reverse.
Each party claimed a special equity in the other’s interest in the property. The wife paid the downpayment and several mortgage payments on the lot before the marriage. After the marriage the parties acquired the mobile home. It appears that each party contributed some funds from sources unconnected with the marriage toward this acquisition. It also appears that the parties made many mortgage payments on both the lot and mobile home from funds connected with the marriage. See Ball v. Ball, 335 So.2d 5 (Fla.1976). Thus, there is sufficient evidence to support the award of a special equity to the wife, but not to the extent of the husband’s entire interest. However, on the record before us, we are unable to compute the amount of that equity. Therefore, we reverse and remand so that the trial judge may take such additional evidence as he may deem necessary to find the amount of special equity in accordance with the formula announced in Landay v. Landay, 429 So.2d 1197 (Fla.1983).
*814We find no merit m the other issues raised by the husband..
REVERSED and REMANDED with instructions.
GRIMES, A.C.J., and SCHEB and DAN-AHY, JJ., concur.